Citation Nr: 1234450	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, C.S.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2010, and October 2011, the Board remanded the claims for additional development.  

In June 2011, the Veteran was afforded a hearing before the undersigned, who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this hearing has been included in the claims folder and has been reviewed.

As noted in the Board's October 2011 remand, in December 2007, the Veteran filed a service connection claim for a back disability.  To date, it appears that no action has been taken on this claim.  The Board therefore again refers this claim for any appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hepatitis C, or cirrhosis of the liver, that was caused by active military service, or that was caused or aggravated by a service-connected disability. 

CONCLUSION OF LAW

Hepatitis C, and cirrhosis of the liver, were not incurred as a result of active service, nor were they caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that the currently diagnosed hepatitis C, and cirrhosis of the liver, are related to his period of active service, and in particular, to jet air guns used to administer inoculations.  In the alternative, the Veteran alleges that his hepatitis C is related to an in-service tattoo, and that the cirrhosis of the liver is secondary to hepatitis C.  See Veteran's statements and hearing testimony, dated August and November of 2007; June 2011.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for cirrhosis of the liver, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998. 

In addition, VBA Fast Letter 04-13 states: 

Population studies suggest hepatitis C can be sexually transmitted. However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's service treatment reports are negative for a diagnosis of or treatment for hepatitis C or cirrhosis of the liver.  No evidence of a tattoo was noted upon entrance into service, but a tattoo on the Veteran's right deltoid was noted upon separation from service.  See entrance and separation examination reports, dated in June 1975 and January 1978.

The post-service medical treatment reports consist of VA and non-VA reports, dated between 2002 and 2011, summarized as follows:

VA progress notes, dated between 2002 and 2009, show that in February 2003, the Veteran was noted to have mildly elevated liver enzymes.  He reported a history of drinking a six-pack of beer a day for five years.  The examiner recommended an assessment of his liver for cirrhosis.  In May 2003, the Veteran was noted to have elevated liver function tests.  He was advised to discontinue consumption of ETOH (alcohol).  In October 2003, the Veteran was noted to have tested positive for hepatitis C.  He was noted to have a history that included elevated liver function tests, and ETOH (alcohol) abuse.  Beginning in 2007, there are findings of cirrhosis, and it appears that the Veteran quit consuming alcohol at that time.  

In May 2007, the Veteran reported for a hepatology appointment.  He reported chronic alcohol use (i.e., 12 beers/day for the past 15 + years), but was recently told to cut down on drinking because he had "big problems" with his liver.  The Veteran's social history was significant for prior intranasal cocaine use.  He denied IV (intravenous) drug use, but he acknowledged having a homemade tattoo.  He also denied sharing needles.  A computed tomography scan was suggestive of cirrhosis with portal hypertension.  The diagnosis was chronic hepatitis C and cirrhosis by physical examination.  

In a July 2007 VA social work note, the Veteran acknowledged having a 25-year + history of alcohol abuse (i.e., drinking six to 12 beers daily).  By his own account, the Veteran indicated that his drinking resulted in medical complications, including cirrhosis.  The Veteran also reported that he had hepatitis C.

In October 2007, the Veteran was afforded a VA Compensation and Pension (C&P) liver examination.  According to the examiner, the Veteran had a history of chronic liver disease risk factors, including a tattoo prior to service, as well as blood exposure during service.  The examiner diagnosed hepatitis C and cirrhosis of the liver.  The examiner expressed the opinion the Veteran's hepatitis C was "less likely as not" caused by or the result of air gun inoculations.  In support of this conclusion, the examiner stated that there was no evidence that air gun inoculations were linked to the transmission of hepatitis C.  A link between hepatitis C and air gun inoculations had not been proven despite "a movement of veterans who contend that they acquired hepatitis C in this manner."  On the contrary, the examiner identified the Veteran's self-administered tattoo prior to service and the subsequent polysubstance abuse as the most likely causes of the hepatitis C.  The etiology of the cirrhosis of the liver was "multifactorial," according to the examiner.  In this regard, the Veteran had a history of alcohol abuse, and hepatitis C.  The examiner stated that each of these conditions could contribute to liver failure.  The examiner also noted that hepatitis C can remain asymptomatic and undiagnosed for many decades and thus, exposure during active service was "possible."

In October 2011, the Board remanded the claims.  The Board stated the following: the evidence of record does not reflect that the Veteran had a tattoo prior to entering service, and the Veteran denied the same at the time of his June 2011 hearing.  Instead, service treatment reports indicated that the Veteran got the tattoo in service.  In light of the examiner's misstatement of the evidence regarding when the Veteran got his tattoo, the examination report was inadequate for evaluation purposes.  The Board directed that the claims be remanded so that the examiner could provide a supplemental opinion to address this misstatement. 

In December 2011, a supplemental opinion was obtained from the examiner who performed the October 2007 examination.  The examiner indicated that the Veteran's claims file had again been reviewed.  The examiner indicated that the Veteran had both hepatitis C, and cirrhosis, and that his history included about a 30-year use of alcohol.  The examiner concluded that it is less likely as not that the claimed conditions were related to his service.  The examiner essentially explained that her opinion was based on medical literature, and that the risk of getting infected with hepatitis C from the Veteran's alcohol abuse was greater than that from his single in-service tattoo.  The Veteran's cirrhosis is due to his hepatitis C and alcohol abuse.  She noted that the prevalence of hepatitis C virus is high in patients with alcohol abuse, and that the hepatitis C virus accelerates the fibrosis progression and increases the risk of cirrhosis and hepatocellular carcinoma.  The examiner's opinion includes quotations from medical literature which state the following: tattooing and body piercing have the potential to transmit hepatitis C, however, the extent to which they contribute to the disease burden of hepatitis C is uncertain.  There are no clear-cut data in the United States indicating that individuals with exposure to tattooing or body piercing alone are at an increased risk for acquiring hepatitis C.  Surprisingly high rates of HCV (hepatitis C virus) infection, approximately 30 percent, have been found in patients with alcohol abuse, even in the absence of other risk factors for infection.  A number of "odds ratios" for various risk factors were listed, ranging as high as 49.6 for intravenous drug use, and as low as 1.6 for immunoglobulin injection, with an odds ratio of 2.0 for pierced ears or body parts.  

A decision of the Social Security Administration (SSA), dated in March 2008, shows that the SSA determined that the Veteran was disabled with primary diagnoses of osteoarthritis right knee, and cirrhosis/hepatitis, and secondary diagnoses of affective/mood disorder, and back pain.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  At his hearing, held in June 2011, the Veteran testified that he had never snorted cocaine.  Similarly, during his October 2007 VA examination, he indicated that he had never used cocaine intranasally.  Furthermore, in a July 2007 VA progress note, he denied using any chemical substances other than alcohol.  However, a May 2007 VA progress note shows that the Veteran reported that he had a history of intranasal cocaine use.  A June 2007 VA progress note shows that he reported a history of cocaine use.  A November 2007 VA progress note shows that the Veteran reported a history of crack cocaine use.  In addition to the evidence as to substance abuse and risk factors for hepatitis C, the Board notes that a private examination report, dated in February 2008, performed in association with the Veteran's SSA claim, shows that the examiner noted that the Veteran made a poor effort during an orthopedic examination, with "some exaggeration."  A private psychological evaluation report, dated in February 2008, shows that the Veteran reported "an extensive legal history" with about six arrests, and with one felony.  He reported having been on probation, and to have served time in jail.  Given the foregoing, the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board further finds that the claims must be denied.  The service treatment records do not show treatment for, or a diagnosis of, hepatitis, or cirrhosis of the liver.  As for the post-service medical evidence, it shows that the earliest evidence of hepatitis C, or cirrhosis of the liver, is dated in 2003.  To the extent that it rules out inservice exposure to an air gun as the etiology of the Veteran's hepatitis C, the October 2007 VA examination report is considered probative evidence against the claim.  In addition, the December 2011 supplemental opinion is probative evidence which rules out the Veteran's inservice tattoo as the etiology of either of the claimed conditions.  The examiner indicated that both of her opinions were based on a review of the claims file, and they are accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no evidence to show that cirrhosis of the liver was manifest to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

To the extent that the Veteran has presented a claim for cirrhosis based on the theory of secondary service connection, service connection is in effect for bilateral hearing loss.  There is no medical evidence indicating that there is any effect upon the Veteran's cirrhosis from his service-connected disability.  The Veteran essentially argues that he has cirrhosis of the liver that is secondary to what "should be" service-connected hepatitis C.  However, the Board has determined that service connection is not warranted for hepatitis C.  In summary, there is no predicate service-connected disability upon which a grant of secondary service connection may be based.  Therefore, the secondary service connection aspect of the claim must be denied.  See 38 C.F.R. § 3.310.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The issues on appeal are based on the contentions that hepatitis C, and cirrhosis of the liver, were caused by service.  The Veteran's assertions would normally be competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Board has determined that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board finds that the oral and written evidence in this case is not sufficient to warrant a grant of either of the claims.  The Veteran is not credible, and he does not have the requisite skill, knowledge, or training, to state whether hepatitis C, or cirrhosis of the liver, were caused by service.  See Espiritu, 2 Vet. App. 492.  In addition, there is no competent evidence of a nexus between hepatitis C, or cirrhosis of the liver, and the Veteran's service, or a service-connected disability.  Given the foregoing, the Board finds that the service and post-service medical evidence outweigh the Veteran's contentions to the effect that he has hepatitis C, or cirrhosis of the liver, that are related to his service, or to a service-connected disability. 

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and VA and non-VA reports, and SSA reports, have been obtained and are associated with the Veteran's claims files.  The Veteran has been afforded an examination, and etiological opinions were obtained. 

In October 2011, the Board remanded these claims.  The Board directed that the Veteran be contacted and requested to identify any and all non-VA sources of treatment for hepatitis C and cirrhosis of the liver that are not already of record, and that any such records obtained be associated with the claims file.  In November 2011, the Appeals Management Center (AMC) sent the Veteran a duty-to-assist letter that was in compliance with the Board's directions.  However, in November 2011, the Veteran reported that he was not receiving any non-VA treatment.  See Veteran's statement (VA Form 21-4138), received in November 2011.  The Board further directed that the Veteran's claims file be returned to the VA examiner who performed the October 2007 VA C&P liver examination for an addendum.  The examiner was directed to note in the examination report that the claims file had been reviewed, and to state whether the currently diagnosed hepatitis C and/or cirrhosis of the liver at least as likely as not began in, or is related to, the Veteran's period of active service, including but not limited to as a result of his single in-service tattoo or other risk factors.  In reaching this conclusion, the examiner was asked to comment on the significance, if any, of the Veteran's long history of alcohol and substance abuse.  As previously discussed, in December 2011, a supplemental opinion was obtained. This opinion is in compliance with the Board's directions.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C, is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


